1 Reported in 12 N.W.2d 719.
On October 5, 1943, respondent was convicted in the United States district court of Minnesota, fourth division, of the crime of having failed to report for induction into the armed forces of the United States after having been duly notified by his local draft board so to do.
On November 16, 1943, at 12:55 p. m., an order was served on respondent directing him to show cause before this court on November 26, 1943, at 10 o'clock a. m., why he should not be disbarred and his license to practice law revoked.
By affidavit of the secretary of the state board of law examiners, duly filed herein, it is made to appear that respondent is in default and has in no way appeared herein.
THEREFORE, IT IS ORDERED, that respondent, William Rudolph Lindquist, be disbarred as an attorney at law of this state and that his name be stricken from its roll of attorneys. *Page 345